internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-110634-99 date date index nos number release date legend taxpayer child child child child dollar_figurex dollar_figurey charity charity bank dear we received the request and later submissions requesting rulings concerning the income estate and gift_tax consequences of the proposed creation of a_trust this letter responds to that request the facts and representations submitted are as follows taxpayer proposes to create a_trust trust intended to qualify as a charitable_lead_annuity_trust pursuant to the terms of trust as proposed taxpayer’s children child child child and child are designated as the initial trustees of trust taxpayer proposes to transfer to trust cash and other assets totaling roughly dollar_figurex article first x of trust provides that any provision of trust notwithstanding no trustee or other person acting on behalf of trust shall engage in any act of self-dealing as defined in sec_4941 article first x of trust provides that any provision of trust notwithstanding no trustee or other person acting on behalf of trust shall cause any excess business holding as defined in sec_4943 to be retained article first x of trust provides that any provision of trust notwithstanding no trustee or other person acting on behalf of trust shall cause any instrument to be acquired or retained in a manner that subjects trust to tax under sec_4944 article first x of trust provides that any other provision of trust notwithstanding no trustee or other person acting on behalf of trust shall make any taxable_expenditures as defined in sec_4945 article second a of trust provides that up to and including the date thirty years from the date of execution of trust the trustees shall distribute in cash or in_kind valued at the date of distribution or partly in each in the trustees’ sole discretion an annuity at the rate of dollar_figurey per year to and among qualified charities as defined in trust in such proportions or all to one as the trustees shall from time to time select the trustees are authorized in such selection to commit irrevocably the entire annuity or any payment or payments thereof to one or more qualified charities in advance of payment and or the year and to evidence such commitment by promissory note or otherwise said annuity shall commence on and accrue from the date of execution of trust and may in the trustees’ discretion be paid in convenient installments but not less frequently than annually in the event that trust is executed on such a day that the first fiscal_year of trust shall not be a full year or if the termination_date shall be other than the end of a year said amount distributable for that first year or last year shall be determined as a pro- rata portion of said annuity amount taking into account the number of days trust is in force for each taxable_year said annuity amount shall be paid from current income and to the extent current income shall be insufficient from accumulated income and to the extent current income shall be insufficient from principal including but not limited to capital_gains any income not so distributed may be added to principal in the trustees’ sole discretion article second a of trust provides that in the event that on or before that date fifteen days prior to the close of the year the trustees shall not have selected the qualified charity or charities to receive any portion or all of said annuity for that year then such portion shall be paid in equal shares to such of charity and charity which are then qualified charities but only if either is then a qualified charity article second a of trust provides that for purposes of trust the term qualified charities shall mean and include only such organizations as are described at the time of determination in both sec_170 and sec_2522 gifts to which qualify for charitable deduction under both the federal gift_tax and federal_income_tax laws for comparable treatment under any subsequent federal tax laws article second a of trust provides that any provision of trust to the contrary notwithstanding the annuity interest shall not be commuted or prepaid prior to the termination_date article second b of trust provides that at the termination_date the trustees shall distribute the entire trust estate remaining in equal shares so as to provide one such share to each of taxpayer’s children her or his heirs executors and administrators it is intended that each such remainder to be distributed to one of taxpayer’s said children is vested and shall not be subject_to divestiture in taxpayer’s said child and that accordingly each of taxpayer’s said children shall have the powers accorded by law to a vested remainderman in his or her share of the trust estate article second c of trust provides that until the termination_date and during taxpayer’s lifetime taxpayer shall have the right acting in a non-fiduciary capacity without the approval or consent of any other person to reacquire any portion or all of the trust corpus by substituting other_property of an equivalent value article third b of trust provides that any trustee may appoint by last will and testament or by written instrument delivered to a co-trustee or successor trustee his own successor trustee or a succession of trustees to become such at any time after his death resignation incapacity or refusal further to act the trustees or trustee serving may appoint by written instrument delivered to the appointee a co-trustee to increase the number of trustees or to fill any vacancy caused by the failure of any individual to appoint a successor in so appointing a successor trustee or co-trustee the appointing trustee s may provide such terms and conditions as to term bond compensation and other matters affecting his or their appointee or appointees as the appointing trustee s deem s appropriate article third c of trust provides that if at any time fewer than two trustees are serving or provided for with respect to any trust and no corporate trustee is then serving bank shall become co-trustee so as to increase to two the number serving or sole trustee of such trust if none other is then serving pursuant to the terms of trust article third k of trust provides that neither taxpayer nor any spouse of taxpayer shall be appointed or shall serve as a trustee or co-trustee of any trust created under trust article fifth of trust provides that anything in trust to the contrary notwithstanding unless sooner terminated pursuant to the provisions in trust and every trust created under the terms of trust trust shall terminate no later than twenty-one years after the death of the last to die of taxpayer and taxpayer’s descendants living at the date of execution of trust at such termination the trust estate both principal and income shall be distributed and paid over absolutely and free from trust as if such time were the termination_date as set out in article second article sixth of trust provides that trust shall be irrevocable taxpayer expressly acknowledges that he shall have no right or power either alone or in conjunction with others or in whatever capacity to alter amend revoke or terminate trust or any terms of trust in whole or in part or to designate the persons who shall possess or enjoy trust property or the income during the continuance of trust the following rulings are requested the annuity interest in trust will be a guaranteed_annuity_interest within the meaning of sec_2522 of the internal_revenue_code and sec_25 c -3 c vi of the gift_tax regulations and a gift_tax deduction will be allowed to taxpayer pursuant to sec_2522 equal to the value of the guaranteed annuity no portion of trust assets will be includible in taxpayer’s gross_estate taxpayer will be treated as the owner of trust at the time of its creation pursuant to sec_671 and sec_675 of the code and taxpayer will be allowed a deduction under sec_170 in the taxable_year in which trust is created in an amount equal to the value of the guaranteed annuity on the date of contribution subject_to the restrictions set forth in that section if taxpayer should cease at a later date to be treated as the owner of trust for any reason ruling_request sec_2501 provides that a tax computed as provided in sec_2501 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides in part that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2522 provides that in computing an individual’s taxable_gifts for the calendar_year a deduction shall be allowed for the amount of all gifts to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific educational_purposes and certain other fraternal organizations sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money or money’s worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless - - a in the case of a remainder_interest the interest is in a_trust that is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides that if a_trust is created or property is transferred for both a charitable and a private purpose a deduction may be taken for the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest sec_25_2522_c_-3 provides that a deductible_interest is a charitable interest in property only where the charitable interest is a guaranteed annuity whether or not the interest is in trust for purposes of sec_25_2522_c_-3 the term guaranteed annuity means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at that date an amount is determinable if the exact amount that must be paid under the conditions specified in the instrument of transfer is ascertainable as of the date of the gift_for example the amount to be paid may be a stated sum for a term or for the life of an individual at the expiration of which it may be changed by a specified amount but it may not be redetermined by reference to a fluctuating index such as the cost of living index in further illustration the amount to be paid may be expressed as a fraction or percentage of the cost of living index on the date of the gift sec_25_2522_c_-3 provides that a charitable interest is a guaranteed_annuity_interest but only if it is a guaranteed_annuity_interest in every respect for example if the charitable interest is the right to receive from a_trust each year a payment equal to the lesser_of a sum certain or a fixed percentage of the net fair_market_value of the trust assets determined annually the interest is not a guaranteed_annuity_interest sec_25_2522_c_-3 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust and the present_value of all income interests for charitable purposes exceeds percent of the aggregate fair_market_value of all amounts in the trust after payment of liabilities the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and retention of the assets which would give rise to a tax under sec_4944 if the trust acquired such assets based on the information submitted and the representations made under the terms of trust a qualified charitable_organization or organizations are given the irrevocable right to receive a determinable amount annually for a specified term we conclude that the annuity payable under the terms of the proposed trust satisfies the requirements of sec_25 c - c vi and therefore will be a guaranteed annuity for purposes of sec_2522 accordingly we conclude that taxpayer will be entitled to a gift_tax deduction under sec_2522 under sec_25_2522_c_-3 the amount of the deduction is the present_value of the guaranteed annuity determined in accordance with sec_25_2512-5 ruling_request sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall posses or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death based upon the information submitted and the representations made trust will be irrevocable a fixed amount will be distributed annually from trust to qualified charities during the thirty year charitable lead term thereafter the corpus and remaining income will pass outright for taxpayer’s descendants taxpayer retains no interest or reversion in trust and no right to alter amend or revoke the trust taxpayer cannot serve as trustee of trust accordingly we conclude that upon taxpayer’s death no portion of the principal of trust will be includible in grantor’s gross_estate for federal estate_tax purposes under sec_2033 sec_2035 sec_2036 or sec_2038 ruling_request sec_671 of the code provides that if the grantor or another person is treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against tax of an individual sec_1_671-3 of the income_tax regulations provides that if a grantor is treated as the owner of a portion of a_trust that portion may or may not include both ordinary_income and other income allocable to corpus sec_1_671-3 provides that if the grantor is treated as an owner under sec_675 of the code because of a power over corpus then the grantor includes both ordinary_income and other income allocable to corpus in the portion the grantor is treated as owning sec_675 of the code provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity for purposes of sec_675 the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value sec_1_675-1 provides that the grantor is treated as the owner of any portion of a_trust if under the terms of the trust instrument or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiaries of the trust sec_1_675-1 provides that the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor are the existence of certain powers of administration exercisable in a nonfiduciary capacity by any nonadverse_party without the approval or consent of any person in a fiduciary capacity the term powers of administration means among other powers a power to reacquire the trust corpus by substituting other_property of an equivalent value if a power is exercisable by a person as trustee it is presumed that the power is exercisable in a fiduciary capacity primarily in the interest of the beneficiaries this presumption may be rebutted only by clear_and_convincing proof that the power is not exercisable primarily in the interest of the beneficiaries if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration in the present case the circumstances surrounding the administration of trust will determine whether the power_of_administration is exercisable in a fiduciary or nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director where the returns are filed therefore we cannot determine at this time whether grantor will be treated as the owner of trust under sec_675 of the code provided that the circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity grantor will be treated as the owner of trust under sec_675 ruling_request sec_170 provides that no charitable_contribution_deduction is allowed for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of the interest for purpose of applying sec_671 sec_170 also provides rules for taxation of the grantor in the event that the grantor ceases to be treated as the owner of the interest sec_1_170a-6 defines an income_interest as a guaranteed_annuity_interest only if it is an irrevocable right pursuant to the governing instrument of the trust to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals each of whom must be living at the date of the transfer and can be ascertained as of the date of the transfer an amount is determinable if the exact amount that must be paid under the conditions specified in the governing instrument of the trust can be ascertained as of the date of the transfer under sec_1_170a-6 if the present_value on the date of the transfer of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all the amounts in trust after payment of liabilities an income_interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and the retention of assets that would give rise to a tax under sec_4944 if the trustees had acquired the assets with exceptions not relevant here sec_1_170a-6 provides that an income_interest consisting of an annuity transferred in trust after date will not be considered a guaranteed_annuity_interest if any amount other than the amount in payment of a guaranteed_annuity_interest may be paid_by the trust for a private purpose before the expiration of all income interests for a charitable purpose sec_1_170a-6 of the regulations provides that the deduction allowed by sec_170 for a charitable_contribution of a guaranteed_annuity_interest is limited to the fair_market_value of such interest on the date of contribution as computed under sec_20_2031-7 sec_170 provides that the amount of any contribution otherwise taken into account for purposes of computing the charitable deduction shall be reduced by the amount of gain which would not have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of such contribution sec_170 further provides that in the case of a contribution to or for_the_use_of a private_foundation subject_to the exception of sec_170 for qualified_appreciated_stock the amount of any contribution also shall be reduced by the amount of gain which would have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of such contribution sec_170 and sec_1_170a-4 provides basis allocation rules to be used in applying the reduction rules of sec_170 in the case of a taxpayer making a charitable_contribution of less than the taxpayer’s entire_interest in appreciated_property sec_170 provides that any charitable_contribution other than a charitable_contribution to which sec_170 applies shall be allowed to the extent that the aggregate of such contributions does not exceed the lesser_of percent of the taxpayer’s contribution_base for the taxable_year or the excess of percent of the taxpayer’s contribution_base for the taxable_year over the amount of charitable_contributions allowable under sec_170 without regard to sec_170 sec_170 provides that in the case of a contribution of capital_gain_property to or for the benefit of a charity that is not a public charity described in sec_170 the total amount of such contributions of such property taken into account for determining the income_tax deduction shall not exceed the lesser_of percent of the taxpayer’s contribution_base for the taxable_year or the excess of percent of the taxpayer’s contribution_base for the year over the amount of contributions of capital_gain_property to which sec_170 applies under sec_170 capital_gain_property with respect to any contribution means any capital_asset the sale of which at its fair_market_value at the time of contribution would have resulted in gain that would have been long-term_capital_gain in the instant case trust provides that the income_interest to be paid to one or more charitable organizations is an irrevocable right to receive a specified amount determined as of the date of the transfer of property to trust the income_interest is to be paid annually for a period that will terminate at either the expiration of a specified term or the death of persons living at the date of the transfer the income_interest meets the requirements of sec_1_170a-6 because trust prohibits both the acquisition and the retention of assets that would give rise to a tax under sec_4944 if the trustees had acquired the assets the income_interest meets the requirements of sec_1_170a-6 because trust does not permit the payment of any amount other than amounts in payment of the annuity to charitable organizations accordingly the interest is a guaranteed_annuity_interest within the meaning of sec_1_170a-6 provided that taxpayer is treated as the owner of the income_interest under sec_671 trust will qualify as a charitable_lead_annuity_trust for purposes of the income_tax charitable deduction under sec_170 subject_to the rules of that section in the event that taxpayer ceases to be treated as the owner of the interest under sec_671 taxpayer may deduct for federal_income_tax purposes the fair_market_value of the annuity interest set forth in trust as determined on the date of the contribution reduced as provided by sec_170 and subject_to the percentage limitations of sec_170 trust provides that potential donees are restricted to organizations described in sec_170 which includes a private_foundation accordingly any contribution by taxpayer of property to trust the sale of which at fair_market_value would result in long-term_capital_gain would be subject_to the reduction rules of sec_170 the reduction rules of sec_170 would also apply similarly because trust provides that potential donees are restricted to organizations described in sec_170 which includes organizations not within sec_170 the amount of taxpayer’s contribution is subject_to the percentage limitations of sec_170 and d i except as we have specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours james c gibbons badge assistant to the chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
